                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                 Plaintiff,                          )                     2:20-CR-65
                                                     )
         vs.                                         )
                                                     )
  EMORY JACKSON,                                     )
                                                     )
                 Defendant.                          )
                                                     )
                                                     )

                                               ORDER

        The Court previously entered an Order continuing the trial in this matter to May 11, 2021.

 [Doc. 79]. In doing so, the Court inadvertently listed the deadline for special jury instructions as

 April 13, 2021 when it intended this to be the deadline for the filing of pretrial motions. The parties

 are hereby notified that the deadline for filing pretrial motions in this cause is April 13, 2021. All

 dates not expressly modified by the Order shall remain in full effect.

        SO ORDERED:

                                                         s/Cynthia Richardson Wyrick
                                                         United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 82 Filed 04/07/21 Page 1 of 1 PageID #: 279
